DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
	The amendment filed on 02/14/2022 has been entered.  
	Claim 1 has been amended.
	Claims 21-39 have been added.
	Claims 2-20 have been canceled.
	Claims 1 and 21-39 are now pending and have been withdrawn, herein, as being directed to a non-elected invention.

Election/Restriction
The amendment filed on 02/14/2022 amended independent claim 1 in a manner that made it independent or distinct from the invention originally claimed.  The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention.  See MPEP § 819.  Applicant cannot, as a matter of right, file amendments on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an amendment as a matter of right). See MPEP § 706.07(h), subsection VI.(B).  
In this instance, amended independent claim 1 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:


	Whereas currently amended claim 1, submitted in the 02/14/2022 claim set is directed toward an invention (i.e. Invention II) namely recording a request to access a blockchain. Specifically: receiving, at a service processor, a request from a particular user to access target data in response to receiving the request from the particular user to access the target data, generating, at the service processor and based on the target data, a blockchain transaction for recordation in a blockchain that only stores blockchain transactions that are associated with data whose access has been requested by a respective user; transmitting, from the service processor to a blockchain node 
	Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different mode of operation and/or function.  For example, Invention I stores data and receives a response.  Whereas, Invention II only stores the request.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
	Accordingly, claims 1 and 21-39 contain inventions that are independent or distinct from the inventions originally claimed.  There would be a serious search and/or examination burden if restriction were not required because one or more of the following reason(s) apply:  the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); the prior art applicable to one invention would not likely be applicable to another invention; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).

	Since applicant has received an action on the merits for the originally presented invention(s), this/these invention(s) has/have been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1 and 21-39 (i.e. all claims) are 
	Applicant may amend the claims so that they continue to read on the invention(s) originally filed and constructively elected, or Applicant can file a continuation to prosecute one or more of the newly recited inventions.  See CFR §1.145, MPEP §821.03.

Conclusion
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685